        Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 1 of 13

         l

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
SECURITIES AND EXCHANGE
COMMISSION,                                                     1:20-civ-6175 (LLS)

                                   Plaintiff,
                                                                     ·USDC SDN{·
                          vs.                                      :.,:,DOCUMENT
                                                                      ELECTRONICALLY FILED
JACK BREWER,                                                          DOC#: _________
                                                                      DATE FILED: :;_//if /1.
                                    Defendant.
----------------------------------------------------------- X

                                    CONFIDENTIALITY ORDER


       The parties to this Stipulated Protective Order have agreed to the terms of this Order;
it is therefore ORDERED:
         1.       Scope. All documents produced in the course of discovery, including initial
                  disclosures, all responses to discovery requests, all deposition testimony and
                  exhibits, other materials which may be subject to restrictions on disclosure
                  for good cause and information derived directly therefrom (hereinafter
                  collectively "documents"), shall be subject to this Order concerning
                  confidential information as set forth below. As there is a presumption in
                  favor of open and public judicial proceedings in the federal courts, this
                  Order shall be strictly construed in favor of public disclosure and open
                  proceedings wherever possible. The Order is also subject to the Local Rules
                  of this District and the Federal Rules of Civil Procedure ("Rules") on
                  matters of procedure and calculation of time periods.
         2.       Form and Timing of Designation. A party may designate documents as
                  confidential and restricted in disclosure under this Order by placing or
                  affixing the word "CONFIDENTIAL" on the document, to the extent
                  practicable, in a manner that will not interfere with the legibility of the
                  document and that will permit complete removal of the CONFIDENTIAL
                  designation. Documents shall be designated CONFIDENTIAL prior to or at the
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 2 of 13




      time of the production or disclosure of the documents. The designation
      "CONFIDENTIAL" does not mean that the document has any status or
      protection by statute or otherwise except to the extent and for the purposes
      of this Order.
3.    Documents Which May Be Designated CONFIDENTIAL. Any party may
      designate documents as CONFIDENTIAL upon making a good faith
      determination that the documents contain information protected from disclosure
      by statute or that should be protected from disclosure as confidential trade
      secrets, research, development, marketing, personnel, financial, competitive,
      commercial, personal, private, or such other sensitive commercial or personal
      information that is not publicly available. Public records and other information
      or documents that are publicly available may not be designated as
      CONFIDENTIAL.
4.    Documents Which May Not Be Designated CONFIDENTIAL. The
      designation "CONFIDENTIAL'' shall not be applied to, and the restrictions
      and obligations set forth in this Protective Order shall not apply to, any
      information or document that: (i) is already public knowledge or otherwise
      in the public domain; (ii) has become public knowledge or enters the public
      domain other than as a result of disclosure by a receiving party, its
      employees, or agents in violation of this Protective Order; (iii) has come or
      shall come into a receiving party's legitimate possession independently of
      the party or person seeking to designate information or documents as
      confidential in this action; or (iv) has come into a receiving party's
      legitimate possession prior to entry of this Protective Order.
5.    Depositions. Deposition testimony shall be deemed CONFIDENTIAL only if
      designated as such. Such designation shall be specific as to the portions of the
      transcript or any exhibit to be designated as CONFIDENTIAL. Thereafter,
      any portions of the deposition transcripts or exhibits so designated shall be
      protected as CONFIDENTIAL, pending objection, under the terms of this
      Order.



                                      2
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 3 of 13




6.    Protection of Confidential Material.
        i. General Protections. Subject to the exceptions provided in paragraph 14,
           documents designated CONFIDENTIAL under this Order shall not be
           used or disclosed by the parties, counsel for the parties, or any other
           persons identified for any purpose whatsoever other than to prepare for
           and conduct discovery, prepare and respond to motions, and prepare for
           and conduct any hearings or trial in this action, including any appeal
           thereof. The restrictions set out in this Protective Order shall not apply
           to copies of documents or information contained in documents that any
           party obtained or obtains independently of documents designated
           CONFIDENTIAL.
        ii. Limited Third-Party Disclosures. The parties and counsel for the parties
           shall not disclose or permit the disclosure of any CONFIDENTIAL
           documents to any third person or entity except as set forth in
           subparagraphs 6(ii)(l) through (9) below or as permitted by paragraph 14.
           Subject to these requirements, the following categories of persons may
           be allowed to review documents that have been designated
           CONFIDENTIAL:
               1. Counsel. Counsel for the parties and counsel's employees and
                   agents who have responsibility for the preparation (including
                   discovery) and trial of the action, and counsel for the defense,
                   Plaintiff Securities and Exchange Commission
                   ("Commission"), or the Court;
               2. Parties. Parties to this action, including any party's officers,
                   directors, employees, independent contractors, and interns;
               3. The Court. The Court and its support personnel;
               4. Court Reporters and Recorders. Court reporters and recorders
                   engaged for depositions;
               5. Consultants, Investigators and Experts. Consultants,
                   investigators, experts, or any person engaged to provide
                   specialized advice (hereinafter referred to collectively as

                                      3
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 4 of 13




                 "experts") employed or retained by the parties or counsel for the
                 parties to assist in the preparation and trial of this action or
                 proceeding, but only after such persons or entities have
                 completed the applicable individual or entity certification
                 contained in Attachment A, Acknowledgment of Understanding
                 and Agreement to Be Bound;
              6. Outside Vendors. Clerical, paralegal, and data processing
                 personnel, not employed by the parties to this action or by their
                 counsel, involved in the production, reproduction, organizing,
                 filing, coding, cataloguing, converting, storing, retrieving, or
                 review of documents in this action, to the extent reasonably
                 necessary to assist a party to this action or its counsel in this
                 action, but only after such persons or entities have completed
                 the applicable individual or entity certification contained in
                 Attachment A, Acknowledgment of Understanding and
                 Agreement to Be Bound;
              7. Non-parties with prior knowledge of documents. Non-parties
                 who are an author, addressee, other person indicated on the face
                 of the document as having received a copy, or otherwise have
                 prior knowledge of the facts disclosed in such documents, to the
                 extent such knowledge was not obtained in violation of this
                 Order;
              8. Witnesses. Other persons (and their counsel) who counsel for a
                 party in good faith believes may be called to testify at trial or
                 deposition in this action or in any criminal investigation or
                 litigation; provided such person has completed the individual
                 certification contained in Attachment A, Acknowledgment of
                 Understanding and Agreement to Be Bound;
              9. Others by Consent. Other persons only by written consent of
                 the producing party or upon order of the Court and on such
                 conditions as may be agreed or ordered. All such persons shall


                                    4
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 5 of 13




                   execute the individual certification contained in Attachment A,
                   Acknowledgment of Understanding and Agreement to Be Bound.
       iii. Control of Documents. Counsel for the parties shall take reasonable
           and appropriate measures to prevent unauthorized disclosure of
           documents designated as CONFIDENTIAL pursuant to the terms of
           this Order. Counsel shall maintain the originals of the forms signed by
           persons acknowledging their obligations under this Order for a period
           of l year after dismissal of the action, the entry of final judgment,
           and/or the conclusion of any appeals arising therefrom.
       iv. Copies. Prior to production to another party, all copies, electronic
           images, duplicates, extracts, summaries or descriptions (hereinafter
           referred to collectively as "copies") of documents designated as
           CONFIDENTIAL under this Order, or any individual portion of such a
           document, shall be affixed with the designation "CONFIDENTIAL" if
           it does not already appear on the copy. All such copies shall thereafter
           be entitled to the protection of this Order. The term "copies" shall not
           include indices, electronic databases, or lists of documents, provided
           these indices, electronic databases or lists do not contain substantial
           portions or images of the text of confidential documents or otherwise
           disclose the substance of the confidential information contained in
           those documents.
        v. Inadvertent Production. The provisions governing inadvertent
           disclosure of privileged information in Federal Rule of Evidence 502
           shall govern the inadvertent production of any document or
           information without a designation of "CONFIDENTIAL."
7.    Filing of CONFIDENTIAL Documents under Seal. The Court highly
      discourages the filing of any pleadings or documents under seal. To the
      extent that a brief, memorandum, or pleading references any document
      marked as CONFIDENTIAL, then the brief, memorandum or pleading shall
      refer the Court to the particular exhibit filed under seal without disclosing
      the contents of any confidential information.

                                     5
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 6 of 13




        i. No CONFIDENTIAL document may be filed under seal without leave
            of Court.
        ii. Before any party moves to seal a document marked as
            CONFIDENTIAL, the filing party shall first consult with the party that
            originally designated the document as CONFIDENTIAL to determine
            whether, with the consent of that party, the document or a redacted
            version of the document may be filed with the Court not under seal.
       iii. Where agreement is not possible or adequate, the party moving to file
            the CONFIDENTIAL document( s) under seal shall do so
            electronically in accordance with Rule 3 of this Court's Individual
            Practices and Section 6 of this District's Electronic Case Filing Rules
            and Instructions.
       iv. If the Court or another judicial officer develops an alternative method
            for the electronic filing of documents under seal after the date of this
            Order, then the parties shall follow ~a.,~ternative method.
8.    Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL
      designation is subject to challenge by any party or nonparty with standing to
      object (hereafter "party"). Before filing any motions or objections to a
      confidentiality designation with the Court, the objecting party shall have an
      obligation to meet and confer with the designating party in a good faith
      effort to resolve the objection by agreement. If agreement is reached waiving
      the CONFIDENTIAL designation as to any documents subject to the
      objection, the designating party shall notify all parties of the nature of the
      agreement and specify the covered documents.
9.    Action by the Court. Applications to the Court for an order relating to any
      documents designated CONFIDENTIAL shall be by motion or letter motion
      under Local Rule 7 .1, Rule 3 .B of this Court's Individual Practices, and any
      other applicable rules or Orders. Nothing in this Order or any action or
      agreement of a party under this Order limits the Court's power to issue any
      orders that may be appropriate with respect to the use and disclosure of any
      documents produced or used in discovery or at trial.

                                      6
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 7 of 13




10.   Use of Confidential Documents or Information in this Action. The
      provisions of this Order shall not be construed as preventing the use or
      disclosure of any information in any motion, hearing, or trial held in this
      action, or any appeal therefrom. In the event that any material previously
      designated as CONFIDENTIAL becomes public in a legal proceeding, that
      material will no longer be afforded confidential treatment under this Order. If a
      party intends to present at trial CONFIDENTIAL documents or information
      derived therefrom, such party shall provide reasonable advance notice to the
      other party by identifying the documents or information at issue as
      specifically as possible (i.e., by Bates number, page range, deposition
      transcript lines, etc.). Identification of trial exhibits or deposition testimony
      on any proposed pre-trial Order or Rule 26(a)(3) disclosure suffices to
      provide reasonable advance notice of presenting such confidential
      information at trial. The documents then may be presented in open court at
      trial unless the party who received such notice obtains an order from the
      Court preventing such use.
11.   Obligations on Conclusion of Litigation.
        i. Order Remains in Effect. Unless otherwise agreed or ordered, this Order
            shall remain in force after dismissal or entry of final judgment not
            subject to further appeal.
        ii. Return of CONFIDENTIAL Documents. Within thirty days after
            dismissal or entry of final judgment not subject to further appeal, all
            documents treated as CONFIDENTIAL under this Order, including
            copies as defined in paragraph 6(iv) above, shall be returned to the
            producing party unless: ( 1) the document has been offered into evidence
            or filed without restriction as to disclosure; (2) the parties agree to
            destruction in lieu of return; (3) as to documents bearing the notations,
            summations, or other mental impressions of the receiving party, that
            party elects to destroy all such documents that are reasonably
            accessible to the party (for instance, documents housed on system
            backup tapes maintained for disaster recovery would not be considered


                                      7
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 8 of 13




           reasonably accessible and therefore would not need to be destroyed
           under this provision); or (4) with regard to any documents in the
           possession of the Commission, the Commission or its staff determines
           that it needs to retain such documents to fulfill its record-keeping
           obligations or to carry out any permitted uses under Commission Form
           1662. Counsel for the defendant may also retain an archival copy of
           CONFIDENTIAL documents, provided that same are treated and
           protected as contemplated by this Order, and that such documents are
           not to be used for any non-archival purpose.
       iii. Work Product. Notwithstanding the above requirements to return or
           destroy documents, counsel may retain attorney work product,
           including an index which refers or relates to information designated
           CONFIDENTIAL, so long as that work product does not duplicate
           verbatim substantial portions of the text or images of confidential
           documents. This work product shall continue to be CONFIDENTIAL
           under this Order. An attorney may use his or her work product in a
           subsequent litigation provided that its use does not disclose or use
           CONFIDENTIAL documents. The restrictions in this subparagraph do
           not apply to the Commission's use of materials as permitted by
           Commission Form 1662.
       iv. Return of Documents Filed under Seal. After dismissal or entry of final
           judgment not subject to further appeal, the Clerk may elect to return to
           counsel for the parties or, after notice, destroy documents filed or
           offered at trial under seal or otherwise restricted by the Court as to
           disclosure.
12.   Order Subject to Modification. This Order shall be subject to modification by
      the Court sua sponte or on motion of a party or any other person with
      standing concerning the subject matter. Motions or letter motions to modify
      this Order shall be served and filed under Local Rule 7 .1 and any other
      applicable rules or Orders.
13.   Limited Protection. Documents not designated as ""CONFIDENTIAL" but


                                     8
Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 9 of 13




      produced to the Commission by any person or entity and bearing the language
      "Requests That These Documents Be Accorded Confidential Treatment" or
      "Confidential Treatment Requested By," shall be used by the defendant solely
      for use in connection with this action. Such documents are not, however,
      subject to the other restrictions imposed upon those documents designated as
      "CONFIDENTIAL."
14.   Disclosures Required by Law or Permitted by Commission Form 1662.
      Notwithstanding any other provisions contained herein, this Order does not
      limit or restrict the Commission from using or disclosing any materials to
      the extent otherwise required by law or permitted pursuant to the terms of
      Commission Form 1662.
15.   Privacy Information. The term "Privacy Information" shall mean documents
      containing an individual's social security number or taxpayer identification
      number (other than only the last four digits thereof), an individual's birth date
      (other than only the year of the individual's birth), the name of an individual
      known to be a minor (other than only the minor's initials), or a financial
      account number (other than only last four digits thereof), regardless of whether
      such information has been designated as CONFIDENTIAL. With regard to
      Privacy Information that any party has obtained in this case through production
      of documents, other discovery, or otherwise under Fed. R. Civ. P. 26(a), that
      party will not disclose or use such Privacy Information other than for purposes
      of litigating this case, subject to the following exceptions:
        i. The Order shall not limit or restrict the Commission from using or
            disclosing Privacy Information to the extent otherwise required by law
            or permitted pursuant to the terms of Commission Form 1662.
        ii. The Order shall not apply to Privacy Information that any party
            obtained or obtains independently of materials produced or provided to
            it in this case.
       iii. The Order shall not limit or restrict the ability to file Privacy
            Information in this case, or present, disclose, or use Privacy
            Information at triat depositions, hearings or other proceedings in this

                                       9
       Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 10 of 13




                        case, subject to paragraph l 5(iv) below.
                 iv. The Order shall not alter the parties' obligations to comply with the
                       requirement of Rule 5.2(a) and (b).
         16.   No Prior Judicial Determination. This Order is entered based on the
               representations and agreements of the parties and for the purpose of facilitating
               discovery. Nothing herein shall be construed or presented as a judicial
               determination that any documents or information designated
               CONFIDENTIAL by counsel or the parties is subject to protection under
               Rule 26( c) or otherwise until such time as the Court may rule on a specific
               document or issue.
         17.   No Admission. Nothing in this Order operates to create an admission by any
               party that any material disclosed in this case is relevant or admissible. Each
               party specifically reserves the right to object to the use or admissibility of all
               material disclosed, in accordance with applicable law and Court rules.
         18.   Persons Bound. This Order shall take effect when entered and shall be binding
               upon the parties, their counsel, and persons made subject to this Order by its
               terms.




Dated: July 14, 2021                  SECURITIES AND EXCHANGE COMMISSION

                                      By:             Isl Todd D. Brody
                                              Todd Brody, Esq.
                                              Preethi Krishnamurthy, Esq.
                                              Lindsay Moilanen, Esq.
                                              Securities and Exchange Commission
                                              New York Regional Office
                                              Brookfield Place
                                              200 Vesey Street, Suite 400
                                              New York, NY 10281-1022
                                              (212) 336-0116 (Krishnamurthy)
                                              brodyt@sec.gov

                                              Counsel for Plaintiff Securities and
                                              Exchange Commission



                                                 10
       Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 11 of 13




                                           THE HUTTON FIRM, PLLC


Dated: July 12, 2021                By:    ls/Lee A. Hutton, 111
                                           Lee A. Hutton, III
                                           333 South 7th St. Suite 2450
                                           Minneapolis, MN 55402
                                           612.805.4619 (Office)
                                           lhutton@huttonmadgett.com
                                           lhutton@thehuttonfirm.com

                                           Counsel for Defendant Jack Brewer




Dated:~, 2021                                 ~~j L , j fCZ1AJdV\
                                    United States District Judge




                                      11
        Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 12 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 SECURITIES AND EXCHANGE
 COMMISSION,                                                      1:20-civ-6175 (LLS)

                                    Plaintiff,

                           vs.

 JACK BREWER,

                                     Defendant.
 ----------------------------------------------------------- X

              ATTACHMENT A FOR INDIVIDUALS:
ACKNOWLEDGMENT OF UNDERSTANDING AND AGREEMENT TO BE BOUND

    1. I have reviewed the attached Stipulated Protective Order.

    2. By my signature below, I agree to the terms of the Stipulated Protective Order.




                                            By:
                                                     (Print Name)




                                                     (Signature




                                                     (Date)




                                                        12
       Case 1:20-cv-06175-LLS Document 39-1 Filed 07/14/21 Page 13 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
SECURITIES AND EXCHANGE
COMMISSION,                                                      1:20-civ-6175 (LLS)

                                   Plaintiff,

                          vs.

JACK BREWER,

                                    Defendant.
----------------------------------------------------------- X

   ATTACHMENT AFOR ENTITIES PROVIDING LITIGATION SERVICES:
ACKNOWLEDGMENT OF UNDERSTANDING AND AGREEMENT TO BE BOUND

   1. I am_ _ _ _ _ _ (title) of_ _ _ _ _(entity). _ _ _ _ _ _ _ (Entity)
      provides litigation-related services and has policies in place for the confidential treatment
      of information it obtains through its services.

   2. I have reviewed the Stipulated Protective Order.
      _ _ _ _ _ _ _ _ 's (entity) policies are consistent with the attached Stipulated
      Protective Order.

   3. By my signature below, I agree on behalf of
      _ _ _ _ _ _ _ _ (entity) to the terms of the Stipulated Protective Order and state
      that I am authorized to agree on behalf of _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (entity).




                                           By:
                                                    (Print Name)




                                                    (Signature




                                                    (Date)



                                                       13
